Exhibit 10.1 FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "First Amendment") is made as of the 18thday of October, 2007, by and between FORTUNE INDUSTRIES, INC. ("Borrower"); FIFTH THIRD BANK (FORMERLY KNOWN AS FIFTH THIRD BANK (CENTRAL INDIANA)) ("Bank"); and FIRST INDIANA BANK, N.A., as a Participant under that certain Participation Agreement made as of August 31, 2006, (including its successors and assigns, "First Indiana"); WITNESSETH: WHEREAS, as of August 31, 2006, the parties hereto entered into a certain Loan and Security Agreement (the "Agreement"); WHEREAS, the parties desire to amend the Agreement to, among other things, add certain personal guarantors; add certain new covenants, terms and conditions; and modify certain covenants, terms and conditions, all subject to the terms contained herein; WHEREAS, as of the quarters ending February 28, 2007 and May 31, 2007, Borrower was not in compliance with: (a) Section 3.7 (Event of Default) of the Agreement, (b) Section 3.8 (Adverse Changes) of the Agreement, (c) Section 7.7 (Financial Statements) of the Agreement, (d) Section 7.9 (Event of Default) of the Agreement, (e) Section 7.11 (Adverse Circumstances) of the Agreement, (f) Section 7.18 (Complete Information) of the Agreement, (g) Section 8.3 (Investments) of the Agreement, (h) Section 8.5 (Issuance of Stock) of the Agreement, (i) Section 8.9 (Acquisitions) of the Agreement, (j) Section 9.7 (Financial Statements) of the Agreement, (k) Section 9.12 (Brokerage Account) of the Agreement, (l) Section 9.16 (Notice of Default) of the Agreement, (m) Section 10.1 (Senior Funded Debt to EBITDA Ratio) of the Agreement, (n) Section 10.2 (Tangible Net Worth) of the Agreement, and Section 10.4 (o) (Fixed Charge Coverage Ratio) of the Agreement. Such noncompliance by the Borrower constitute Events of Default under the Agreement. The foregoing Events of Default, as of the quarters ending February 28, 2007 and May 31, 2007, under Sections 3.7, 3.8, 7.7, 7.9, 7.11, 7.18, 8.3, 8.5, 8.9, 9.7, 9.12, 9.16, 10.1, 10.2 and 10.4 of the Agreement are collectively referred to herein as the "Existing Defaults"; and Now,
